      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 1 of 54




 1   Steve H. Patience, SBN 009537
 2   Skousen, Gulbrandsen & Patience, PLC
     414 East Southern Avenue
 3   Mesa, AZ 85204-4922
 4   Telephone: 480-833-8800
     shp@sgplaw.com
 5
 6
     Attorneys for Plaintiff
 7
                               UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9                                   PHOENIX DIVISION
10
     Lawrence E. Meyers and                            No.
11   Dawn Burstyn-Meyers,
          Plaintiffs,
12                                                           COMPLAINT & DEMAND
13   v.                                                        FOR JURY TRIAL
14   Wright Medical Technology, Inc.,
15   a Delaware corporation;

16          Defendant.
17
18
            Plaintiffs, LAWRENCE E. MEYERS and DAWN BURSTYN-MEYERS, by and
19
     through their undersigned attorneys, hereby file this Complaint and Jury Demand against
20
     Defendant WRIGHT MEDICAL TECHNOLOGY, INC., (often referred to herein as
21
     “Defendant” or “'Wright Medical”), and allege the following in support thereof:
22
23
24
                                             PARTIES
25
            1.     At all relevant times, Plaintiff Lawrence E. Meyers was and is a resident and
26
     citizen of the State of Arizona, currently residing in Maricopa County, Arizona.
27
28
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 2 of 54




 1          2.     At all relevant times, Plaintiff Dawn Burstyn-Meyers was and is the wife of
 2   Plaintiff Lawrence E. Meyers and was and is a resident and citizen of the State of Arizona,
 3   currently residing in Maricopa County, Arizona.
 4          3.     Defendant Wright Medical Technology, Inc., is a Delaware corporation with
 5   its principal place of business at 1023 Cherry Road, Memphis, Tennessee 38117, and as
 6   such is a citizen of both the State of Tennessee and the State of Delaware.
 7          4.     Defendant Wright Medical Technology, Inc., is registered to do business in
 8   the State of Arizona, and at all times relevant hereto did business in the State of Arizona.
 9          5.     Defendant Wright Medical Technology, Inc., at times relevant hereto, was
10   engaged in the business of designing, manufacturing, distributing, selling, marketing
11   and/or introducing into interstate commerce, either directly or indirectly through third-
12   parties or related entities, various prosthetic orthopedic products, including the Wright
13   Medical hip products that are in issue in this civil action.
14          6.     Defendant caused an event to occur in the State of Arizona out of which
15   Plaintiff’s claims arise, and at all relevant times conducted regular and sustained business
16   in the State of Arizona.
17                                 JURISDICTION and VENUE

18
            7.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) as
19
     the parties are citizens of different States and the amount in controversy exceeds the sum
20
     or value of $75,000, exclusive of interest and costs.
21
            8.     Defendant is subject to the Court’s personal jurisdiction because Defendant
22
     has sufficient minimum contacts with Arizona such that the exercise of jurisdiction over
23
     Defendant will not offend traditional notions of fair play and substantial justice.
24
            9.     Defendant is a corporation, and thus is deemed to reside in any judicial
25
     district in which it is subject to the jurisdiction of this Court. 28 U.S.C. §1391(c).
26
            10.    Defendant did business in Maricopa County, Arizona, arranged for the
27
     delivery of the medical devices that are the subject of this civil action in Maricopa County,
28

                                                   2
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 3 of 54




 1   Arizona, the surgeries performed upon Plaintiff that are relevant and material to this civil
 2   action took place in Maricopa County, Arizona, the surgeries that are relevant and material
 3   to this civil action took place in Maricopa County, Arizona, and the sale to Plaintiff of the
 4   Wright Medical devices that are the subject of this civil action took place in Maricopa
 5   County, Arizona.
 6           11.   As Defendant is subject to personal jurisdiction in Arizona, Plaintiffs reside
 7   in the State of Arizona, within the jurisdictional boundaries of this United States District
 8   Court, and a substantial part of the events giving rise to this claim occurred in Maricopa
 9   County, State of Arizona, venue is proper in this District pursuant to 28 U.S.C. §
10   1391(a)(1).
11                               Wright Medical Technology, Inc.
12           12.   At all times relevant hereto, Wright Medical Technology, Inc. was involved
13   in the design, manufacture, labeling, marketing, distribution, and sale of prosthetic hip
14   devices throughout the United States, and in Arizona, including the Conserve® Femoral
15   Head, the Dynasty® Hip System shell or “cup” with a metal cobalt-chromium alloy liner,
16   the titanium Profemur® Modular Neck, and the Profemur® Plasma Z Stem.
17           13.   Wright Medical Technology, Inc. designed the Conserve® Femoral Head, a
18   cobalt-chrome alloy device intended to replace a natural bone femoral head.
19           14.   Wright Medical Technology, Inc. designed the Dynasty® Acetabular System,
20   a cobalt-chrome cup intended to be used with a polyethylene liner or metal liner [cobalt
21   chrome or “CoCr”].
22           15.   In the metal-on-metal configuration of the Conserve®–Dynasty® devices the
23   metal femoral head is in direct contact with a metal lined acetabular cup.
24           16.   Wright Medical Technology, Inc. designed the titanium Profemur® Modular
25   Neck.
26           17.   Wright Medical Technology, Inc. designed the Profemur® Plasma Z Stem®.
27           18.   The use of a Profemur stem and modular neck is known as the Profemur®
28   Hip System.

                                                  3
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 4 of 54




 1          19.    The use of a Conserve® femoral head, a Dynasty® acetabular system, and a
 2   Profemur® stem-modular neck shall hereinafter be referred to as the Conserve®–Dynasty®–
 3   Profemur® Hip System.
 4          20.    Plaintiff alleges that Wright Medical Technology, Inc. did not properly test
 5   these devices for safety, efficacy, and durability.
 6          21.    Plaintiff alleges that Wright Medical had not applied for or received
 7   clearance from the United States Food and Drug Administration [FDA] to market and
 8   distribute its Profemur Plasma Z Stems for use with its titanium Profemur Modular Necks.
 9          22.    Plaintiff alleges that Wright Medical had not informed Dr. Firestone, or any
10   other surgeon, that it had not received FDA clearance for its Profemur Plasma Z Stems to
11   be used with its titanium Profemur Modular Necks.
12          23.    Plaintiff alleges that Wright Medical had not informed Dr. Firestone, or any
13   other surgeon, that using its Profemur Plasma Z Stems with its titanium Profemur Modular
14   Necks was an “off label” use of those devices.
15          24.    When Wright Medical did apply for FDA cleance to use its Profemur Plasma
16   Z Stems with its titanium Profemur Modular Necks, that application was not approved.
17          25.    To this day the use of Profemur Plasma Z Stems with titanium Profemur
18   Modular Necks, is not an FDA cleared use of those devices.
19          26.    On September 9, 2020, all Profemur titanium Profemur Modular Necks were
20   the subject of an FDA Class 2 Device Recall.
21          27.    Plaintiff further alleges Defendant marketed, promoted, and encouraged
22   orthopedic surgeons in the U.S. to use the Conserve®–Dynasty®–Profemur® Hip System
23   without properly screening, selecting, or training the surgeons on how to properly implant
24   the hip system.
25          28.    Plaintiff alleges that prior to Plaintiff Lawrence E. Meyers’ hip replacement
26   surgeries, Defendant knew or should have known that the Conserve®–Dynasty®–
27   Profemur® Hip System was failing and causing serious post-implant complications for
28   many patients.

                                                   4
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 5 of 54




 1          29.    Those complications arising out of the implantation of the Conserve®–
 2   Dynasty®–Profemur® Hip System, which Defendant knew or should have known about,
 3   include but are not limited to: bone cysts; pseudo-tumors; metallosis and osteolysis; high
 4   levels of metal ions, such as chromium and cobalt, in the bloodstream; detachment,
 5   disconnection, and/or loosening of the acetabular cup; loosening of the femoral component;
 6   corrosion at the modular junctions, fracture of the modular necks, and other complications
 7   requiring revision surgery.
 8          30.    Plaintiff alleges Defendant concealed the true risks of the Conserve®–
 9   Dynasty®–Profemur® Hip System and instead continued to market, defend, and promote
10   the Conserve®–Dynasty®–Profemur® Hip System.
11                                              FACTS
12                      Plaintiff Lawrence E. Meyers’ Implant Surgeries.
13          31.    Prior to implantation, Plaintiff Lawrence E. Meyers received representations
14   from his implanting orthopedic surgeon with respect to the devices at issue in this litigation.
15   Specifically, Lawrence E. Meyers was advised by Theodore P. Firestone, M.D., orthopedic
16   surgeon, that the devices at issue were (1) appropriate for him; (2) would permit him to
17   return to an active lifestyle; and (3) would likely last approximately 20 to 25 years
18   following implantation, if not longer.
19          32.    Upon information and belief, the representations received by Plaintiff
20   Lawrence E. Meyers from Dr. Firestone, as described in the above paragraph, were based
21   on representations that Dr. Firestone received from Defendant, as discussed in detail
22   throughout this Complaint.
23          33.    Upon information and belief, the representations received by Dr. Firestone
24   from Wright Medical included that the Profemur® devices were legally marketed for use
25   in the United States.
26          34.    Upon information and belief, the representations received by Dr. Firestone
27   from Wright Medical included that the Profemur® devices had been used in Europe since
28   the year 1985 and had never experienced a clinical failure by fracture of the modular neck.

                                                   5
       Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 6 of 54




 1          35.    Upon information and belief, the representations received by Dr. Firestone
 2   from Wright Medical included that the Wright Medical devices could be expected to last
 3   at least 20 years with need for revision due to issues with the devices themselves wearing
 4   out.
 5          36.    Plaintiff Lawrence E. Meyers relied on the representations he received from
 6   Dr. Firestone, and discussed in detail herein, in proceeding with implantation of the devices
 7   at issue.
 8          37.    Upon information and belief, Dr. Firestone relied on Wright Medical’s
 9   representations discussed herein, including that the devices at issue would permit a patient
10   to return to an active lifestyle, in deciding to implant Plaintiff Lawrence E. Meyers with
11   the devices at issue.
12          38.    On December 17, 2007, Plaintiff Lawrence E. Meyers underwent a total hip
13   arthroplasty (THA) on his left side, performed at Scottsdale Healthcare Shea, Scottsdale,
14   Arizona, by orthopedic surgeon, Theodore P. Firestone, M.D.
15          39.    Wright Medical Devices implanted at the December 17, 2007, left THA
16   surgery included:
17                 Profemur Plasma Z Stem
                   Size 6
18
19                 Profemur Ti Modular Neck
                   Ref: PHA0-1222;
20                 Short A/R VAR/VAL
21
                   Conserve CoCr Femoral Head
22                 Ref: 38AM4400
                   44mm OD; medium neck
23
24                 Dynasty Shell
                   58 mm OD
25
26                 Dynasty CoCr Liner
27
28

                                                  6
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 7 of 54




 1          40.    On March 13, 2008, Plaintiff Lawrence E. Meyers underwent a total hip
 2   arthroplasty (THA) on his right side, performed at Scottsdale Healthcare Shea, Scottsdale,
 3   Arizona, by orthopedic surgeon, Theodore P. Firestone, M.D.
 4          41.    Wright Medical Devices implanted at the March 13, 2008, right THA surgery
 5   included:
 6                 Profemur Plasma Z Stem
                   Size 5
 7
 8                 Profemur Ti Modular Neck
                   Ref: PHA0-1222;
 9                 Lot: 498730
                   Short A/R VAR/VAL
10
11                 Conserve CoCr Femoral Head
                   Ref: 38AM4400
12
                   Lot: 471657
13                 44mm OD; medium neck
14                 Dynasty Shell
15                 58 mm OD
16                 Dynasty CoCr Liner
17
18          42.    At the time of these hip implant surgeries Wright Medical had not applied

19   for or received clearance from the United States Food and Drug Administration [FDA] to

20   market and distribute its Profemur Plasma Z Stems for use with its titanium Profemur

21   Modular Necks.

22          43.    At the time of these hip implant surgeries Wright Medical had not informed

23   Dr. Firestone, or any other surgeon, that it had not received FDA clearance for its Profemur

24   Plasma Z Stems to be used with its titanium Profemur Modular Necks.

25          44.    At the time of these hip implant surgeries Wright Medical had not informed

26   Dr. Firestone, or any other surgeon, that using its Profemur Plasma Z Stems with its

27   titanium Profemur Modular Necks was an “off label” use of those devices.

28

                                                  7
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 8 of 54




 1          45.    The September 9, 2020, FDA Class 2 Device Recall of the titanium Profemur
 2   Modular Necks came years too late to benefit Plaintiff.
 3          46.    Years after being implanted with the Conserve®–Dynasty®–Profemur® Hip
 4   System, Plaintiff Lawrence E. Meyers started to experience pain in or around his right hip
 5   joint, along with cobalt and chromium levels that were increasing over the past few years.
 6          47.    With continuing and increasing pain in his right hip, and elevated serum
 7   cobalt/chromium levels reported on July 22, 2019, as well as based on his surgeon’s
 8   experience with many prior patients who suffered similar symptoms with similar devices,
 9   and symptom relief after revision of the bearing surface to a dual mobility device, it was
10   recommended by Dr. Firestone that Plaintiff have a revision of the bearing surface of his
11   right hip.
12          48.    On November 13, 2019, a right hip revision procedure was performed at
13   HonorHealth Scottsdale Thompson Peak Medical Center, 7400 East Thompson Peak
14   Parkway, Scottsdale, Arizona 85255, by orthopedic surgeon Theodore P. Firestone, M.D.
15          49.    In the November 13, 2019, right hip revision procedure Plaintiff Lawrence
16   E. Meyers’ right hip was revised, resulting in removal and replacement of the previously
17   implanted Conserve®–Dynasty®–Profemur® Hip System metal-on-metal bearing surface
18   with a Biomet Dual Mobility Active Articulation Hip System, and a MicroPort Alumina
19   Matric Composite Delta Option Head, and a Delta Option Neck Sleeve.
20          50.    The operative note from the November 13, 2019, revision procedure
21   references a finding of stained synovium and significant corrosion on the modular neck.
22          51.    The extracted modular neck shows significant corrosion on both the proximal
23   and distal trunnions of that device.
24          52.    Due to concerns with a history of the Wright Medical titanium Profemur
25   Modular Necks corroding, and fracturing, the intra-operative medical decision was also
26   made by Dr, Firestone to remove and replace the titanium Profemur Modular Neck of that
27   hip with a new, not yet corroding, titanium modular neck.
28

                                                 8
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 9 of 54




 1          53.     As a direct and proximate result of the failure of the Conserve®–Dynasty®–
 2   Profemur® Hip System designed, manufactured, and sold by Defendant, Plaintiff Lawrence
 3   E. Meyers has sustained injuries and damages including, but not limited to, the following:
 4
                    a. undergoing revision surgery to remove and replace the defective
 5                     hip devices;
 6
                    b. adverse symptoms associated with elevated metal ion levels,
 7                     including metallosis and the loss of tissue and cartilage in his right
                       hip joint;
 8
 9                  c. past and future pain, suffering and anguish, in both mind and body;
10
                    d. permanent diminishment of his ability to participate and enjoy the
11                     affairs of life;
12                  e. medical bills and treatment associated with the replacement
13                     procedure, therapy, recovery from the same and reasonably
                       probable to be incurred in the future;
14
15                  f. loss of enjoyment of life;

16                  g. disfigurement; and,
17
                    h. Permanent physical impairment, disability past and future.
18
19          54.     Having a similar hip construct in his left hip, Plaintiff Lawrence E. Meyers
20   is at a significant risk of the need in the future for a revision of his left hip.
21          55.     Having the now recalled titanium Profemur Modular Necks mated with
22   Wright Medical Profemur Plasma Z stems implanted in both his right hip and his left hip,
23   Plaintiff Lawrence E. Meyers is at a significant risk of having each of those modular necks
24   corrode and fracture in the future and needing emergency revision surgery to remove and
25   replace the entire hip head-neck-stem assembly in each of those hips.
26    The Wright Medical Metal-on-Metal Conserve®–Dynasty®–Profemur® Hip System
27          56.     The Wright Medical Conserve® Femoral Head is compatible for use with an
28   acetabular cup component called the Wright Medical Dynasty® cup with a metal liner,

                                                     9
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 10 of 54




 1   which is what was utilized in Plaintiff Lawrence E. Meyers’ bilateral 2007 and 2008 hip
 2   surgeries.
 3          57.    The Wright Medical Conserve® Femoral Head and the Wright Medical
 4   Dynasty® cup with a metal liner, were cleared to the market under a process by the Food
 5   and Drug Administration (hereinafter referred to as the “FDA”) governed by Section
 6   510(k) of the Food, Drug and Cosmetic Act.
 7          58.    The Wright Medical Conserve®–Dynasty®–Profemur® Hip System cup with
 8   a metal [CoCr] liner is known as a “metal-on-metal” bearing surface hip joint, where both
 9   the Conserve® femoral head and the Dynasty® cup with a metal liner are made of a cobalt-
10   chrome alloy, and the femoral head and the metal liner are in contact, or “articulate” with
11   each other.
12          59.    Prior to, on, and after December 2007, Defendant knew that the Conserve®
13   Hip metal-on-metal bearing surface had a propensity to excessively wear at the metal-on-
14   metal bearing surface and shed metal ions and/or metal debris from the articulating
15   surfaces.
16          60.    Prior to, on, and after December 2007, Defendant knew that the excessive
17   wear of the Conserve®–Dynasty® metal-on-metal bearing surface caused some patients to
18   develop adverse reactions to high levels of metal debris generated by normal use of the
19   metal-on-metal Conserve®–Dynasty® Hip System.
20          61.    Prior to, on, and after December 2007, Defendant knew that the metal-on-
21   metal Conserve®–Dynasty® Hip System was defective and harmful to consumers and that
22   these components had an unacceptable failure and complication rate.
23          62.    Prior to, on, and after December 2007, Defendant marketed their metal-on-
24   metal Conserve®–Dynasty® Hip System with claims that it was superior to other hip
25   devices, both its own and other manufacturers, in that it would not wear or shed metal ions
26   or metal debris at the rate of other hip devices, and that it would last longer than other hip
27   devices then on the market.
28

                                                  10
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 11 of 54




 1          63.    Prior to, on, and after December 2007, Defendant withheld from consumers
 2   and surgeons, including Plaintiff’s implanting surgeon, the truth it knew, which is that its
 3   metal-on-metal Conserve®–Dynasty® Hip System was not superior to other hip devices
 4   then on the market, both its own and other manufacturers, and would shed metal debris at
 5   an increased rate compared to other hip devices and would likely need to be revised earlier
 6   than other non-metal-on-metal devices then on the market.
 7          64.    At the time of Wright Medical’s design, manufacture, marketing,
 8   distribution, and sale of the metal-on-metal Conserve®–Dynasty® Hip System, feasible,
 9   alternative safer designs were known and available to Wright Medical including, but not
10   limited to, designs that utilized non-metal-on-metal articulating surfaces such as
11   polyethylene on metal, or ceramic on ceramic articulating surfaces, which are less likely to
12   result in the emission of harmful metal debris, metal ions, and adverse symptomology
13   related to the same.
14          65.    Had Defendant Wright Medical properly and adequately tested the metal-on-
15   metal Conserve®–Dynasty® Hip System, they would have discovered that the metal-on-
16   metal Conserve®–Dynasty® Hip System would emit substantial metal debris and harmful
17   metal ions and was certain to fail in numbers and rates significantly higher than expected
18   and at rates higher than other available feasible, alternative hip devices.
19                    Wright Medical Titanium Profemur® Modular Necks
20          66.    In approximately the year 1985 a European manufacturer of artificial hip
21   devices, known as Cremascoli Ortho Group (“Cremascoli”), developed the first prototype
22   of what became known as the titanium Profemur® Modular Necks.
23          67.    The first prototype of what became known as the titanium Profemur®
24   Modular Necks was patented with the European Patent Office by Cremascoli in 1986.
25          68.    What became known as the titanium Profemur® Modular Necks were first
26   distributed in Europe by Cremascoli in 1986.
27          69.    The name PROFEMUR® was originated by Cremascoli as a brand name for
28   certain models or designs of its artificial hip devices.

                                                   11
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 12 of 54




 1          70.    Cremascoli Profemur® prosthetic hip devices are the subject of medical
 2   literature published in 1996. [See: The Modular Prosthesis for Hip Revision Surgery:
 3   Experience with the Profemur Stem: Masse, Scagnelli, Trossarello, Buratti, Randelli,
 4   Basso, Dei Poli, Giaretta, Leonardi, Massetti, Pugliese: Italian Journal of Orthopaedics and
 5   Traumatology-Suppl. 1, Vol XXII. - Fasc. 2- GIUGNO 1996.]
 6          71.    The above referenced 1996 medical literature is cited by Wright Medical in
 7   various Wright Medical Profemur® Technical Monographs that it created and distributed.
 8   [e.g., PROFEMUR™ TOTAL HIP SYSTEM, PERFORMANCE CHARACTERISTICS
 9   OF THE PROFEMUR™ TOTAL HIP SYSTEM, © 2002 Wright Medical Technology,
10   Inc., MH688-102; and PROFEMUR® R Revision Hip System, TECHNICAL
11   MONOGRAPH, © 2010 Wright Medical Technology, MH688-102, Rev. 6.10, among
12   others.]
13          72.    By the end of the year 1998, the Cremascoli modular neck product line had
14   been expanded to include “versions” of modular necks that did not exist in 1986.
15          73.    Based on publicly available patent documents of Cremascoli, it appears that
16   there was a change in some aspects of the design of the titanium Profemur® modular necks
17   before these products were first distributed in the United States. [Hereinafter at times
18   referred to as a “re- design”.]
19          74.    In 1999 a “re-design” of the Profemur modular necks, the design, geometry,
20   and weight of the modular necks, compared to the necks that Cremascoli had manufactured
21   beginning in 1985, and which Cremascoli had continued to manufacture and distribute until
22   that design change. In December 1999, Wright Medical Group, Inc., the parent corporation
23   of Wright Medical Technology, Inc., purchased Cremascoli Ortho, acquiring Cremascoli’s
24   Profemur® artificial hip product line, related documents, and manufacturing facilities in
25   Toulon France.
26          75.    Upon information and belief, before the acquisition of Cremascoli by Wright
27   Medical, a re-design of the Profemur® Modular Necks at the mid-body of the neck
28   increased the range of motion of the hip joint in an assembled artificial hip when used with

                                                 12
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 13 of 54




 1   compatible femoral heads and acetabular components. [Hereinafter these re-designed
 2   Profemur® Modular Necks at times are referred to as the “PHA0” modular necks.]
 3          76.    “Version” is the term Wright Medical used for the different lengths and
 4   angles of its Profemur® Modular Necks, identified by unique catalog numbers. For
 5   example, the Wright Medical Profemur® titanium varus/valgus 8° long neck, catalog #
 6   PHA0-1254, was one “version” of a Wright Medical Profemur® Modular Neck.
 7          77.    After the acquisition of Cremascoli, Wright Medical expanded the
 8   Profemur® product line to include additional designs and “versions” of Profemur® Modular
 9   Necks that did not exist prior to its acquisition of Cremascoli.
10          78.    Sometime after the acquisition of Cremascoli, Wright Medical began to refer
11   to some of its products as the “Profemur® Total Hip System.”
12          79.    Before Wright Medical made its first 510(k) application for a hip device that
13   was called a “Profemur”, the word or brand name “Profemur” was being used for the
14   modular neck devices that were originally designed by Cremascoli in 1985 and were being
15   sold in Europe.
16          80.    On September 26, 2000, Wright Medical Technology, Inc., notified the
17   United States Food and Drug Administration [FDA] of its intent to market what it called
18   the “PRO- FEMUR R Revision Hip System” by way of what is known as an Abbreviated
19   510(k) Premarket Notification. [See: FDA 510(k) K003016.]
20          81.    Wright Medical’s Abbreviated 510(k) Premarket Notification for the PRO-
21   FEMUR R Revision Hip System Device Description included, “twelve modular necks
22   which are available in six versions and two lengths: Neutral, anteversion/retroversion 8° or
23   15°, varus/valgus 8°, or combination of anteverted/retroverted – varus/valgus (in both short
24   and long lengths).”
25          82.    In the 510(k) process the FDA reviewed the submission and representations
26   of Wright Medical about the product and concluded that these Profemur devices were
27   substantially equivalent to other already legally marketed devices.
28

                                                  13
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 14 of 54




 1             83.   In the Wright Medical 510(k) application for the Profemur R Revision Hip
 2   System, none of the other products that Wright Medical represented to be the substantial
 3   equivalents of its Profemur R Revision Hip System devices were a modular hip stem-neck
 4   combination that were both titanium and modular in the same neck-stem location as the
 5   Profemur devices.
 6             84.   In its 510(k) Premarket Notification applications to distribute its titanium
 7   Profemur modular necks in the United States, Wright Medical did not disclose to the FDA
 8   that there had been clinical failures in the form of fractures of the modular necks “designed
 9   by Cremascoli in 1985.”
10             85.   The FDA did not test the safety or efficacy of the Profemur R Revision hip
11   stem, nor the titanium Profemur modular neck as a part of the 510(k) review process.
12             86.   On December 13, 2000, Wright Medical Technology, Inc., received
13   clearance from the FDA to market the PRO-FEMUR R Revision Hip System in the United
14   States.
15             87.   After Wright Medical filed its 510(k) Premarket Notification application to
16   distribute its Profemur modular necks in the United States, Wright Medical had a duty to
17   report to the FDA any instances it knew of, or received notice of, a clinical failure in the
18   form of a fracture in a patient of a modular neck that it had distributed.
19             88.   The FDA itself did not test in a laboratory the safety or efficacy of the
20   Profemur® R Revision Hip System stem, nor the accompanying titanium Profemur®
21   modular necks, as a part of the Abbreviated 510(k) process.
22             89.   Sometime after December 13, 2000, Defendant Wright Medical Technology,
23   Inc., began to design, manufacture, label, market, promote, distribute, and sell in the United
24   States the Wright Medical Profemur® Total Hip System and its components.
25             90.   Sometime after December 13, 2000, Defendant Wright Medical Technology,
26   Inc., began to design, manufacture, label, market, promote, distribute, and sell in the United
27   States Wright Medical titanium Profemur® Modular Necks.
28

                                                  14
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 15 of 54




 1            91.   On March 11, 2002, Wright Medical Technology, Inc., filed an application
 2   with the United States Patent and Trademark Office to register the trademark
 3   “PROFEMUR” in the United States.            [See: U.S. Trademark Registration Number:
 4   76380670.]
 5            92.   The Wright Medical Profemur modular necks, marketed, distributed and sold
 6   in the United States after December 13, 2000, and before August 25, 2009, for use with
 7   various Wright Medical hip stems, were manufactured in various models or styles, six of
 8   those were identified by Wright Medical as “short” necks (i.e., Ref. #s PHA0-1202, PHA0-
 9   1212, PHA0-1222, PHA0-1232, PHA0-1242, and PHA0-1252), and six were identified by
10   Wright as “long” necks (i.e., Ref. #s PHA0-1204, PHA0-1214, PHA0-1224, PHA0-1234,
11   PHA0-1244, and PHA0-1254).
12            93.   Sometime after December 13, 2000, Wright Medical began to import,
13   manufacture, label, market, promote, distribute, and sell in the United States the Wright
14   Medical Profemur R Revision Hip System, including the titanium Profemur modular
15   necks.
16            94.   The Wright Medical Profemur modular necks that were distributed in the
17   United States after December 13, 2000, and before August 25, 2009, were all made of a
18   titanium- aluminum-vanadium alloy known as Ti6A14V.
19            95.   After December 13, 2000, Wright Medical applied for and received FDA
20   510(k) clearance for various other models or designs of Profemur Hip Stems.
21            96.   In April of 2002, Wright Medical applied for a 510(k) clearance to distribute
22   in the United States what it called the STEM Hip Replacement System, to be used with its
23   titanium Profemur Modular Necks that had previously been cleared for distribution in the
24   United States.
25            97.   In the Wright Medical 510(k) application for the STEM Hip Replacement
26   System, the only other artificial hip stem product that Wright Medical represented to be
27   the substantial equivalent of the STEM Hip Replacement System that was modular at the
28   neck-stem junction was its own Profemur R Hip Revision System.

                                                  15
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 16 of 54




 1          98.    At the time Wright Medical applied for a 510(k) clearance to distribute in the
 2   United States the STEM Hip Replacement System, the Profemur R Hip System had been
 3   distributed in the United States for less than four months.
 4          99.    On July 2, 2002, the FDA granted Wright Medical’s application for a 510(k)
 5   clearance to distribute in the United States the STEM Hip Replacement System with its
 6   titanium Profemur Modular Necks.
 7          100.   The FDA clearance that Wright Medical received for its STEM Hip
 8   Replacement System is known and identified as K021346.
 9          101.   Wright Medical subsequently renamed or rebranded the STEM Hip
10   Replacement System as the Profemur Z hip stem.
11          102.   Over time Wright Medical expanded the Profemur® prosthetic hip stem
12   product line to include additional designs of Profemur® Stems, including hip stems branded
13   with names such as the Profemur® Z Hip Stem, Profemur® Plasma Z Hip Stem, Profemur®
14   LX Hip Stem, and the Profemur® TL Hip Stem, among others.
15          103.   The Profemur Z hip stem as cleared by the FDA for distribution in the United
16   States on July 2, 2002, was not a plasma coated hip stem.
17          104.   Wright Medical designed and manufactured a plasma coated Profemur Z hip
18   stem, which it branded as the Profemur Z Plasma hip stem, and/or the Profemur Plasma Z
19   hip stem.
20          105.   Wright Medical has never received a 510(k) clearance from the FDA to
21   distribute in the United States the Profemur Plasma Z hip stem for use with titanium
22   Profemur Modular Necks.
23          106.   After January 13, 2000, Defendant Wright Medical began to describe its
24   Profemur® hip devices to its distributors, sales representatives, and surgeons, in printed
25   brochures that it created, copywrote, and distributed, known as “Technical Monographs.”
26          107.   After January 13, 2000, Defendant Wright Medical began to describe its
27   Profemur® hip devices to its distributors, sales representatives, and surgeons, on and
28   through internet website pages that it created, copywrote, and controlled.

                                                  16
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 17 of 54




 1          108.   After January 13, 2000, Defendant Wright Medical began to market its
 2   Profemur® hip devices to the general public, on and through internet website pages that it
 3   created, copywrote, and controlled.
 4          109.   In Technical Monographs material created, copywritten, and distributed by
 5   Wright Medical beginning in approximately the year 2002, and continuing into the year
 6   2005, Wright Medical made the following representations, statements, and claims about its
 7   Profemur® modular necks:
 8
            The modular neck used with the Profemur® Hip has been employed by
 9          Wright Cremascoli for over 15 years. The necks were designed in 1985 and
10          have been successfully implanted in over 50,000 patients requiring both
            primary and revision hip procedures. The necks are used in other Wright
11          Cremascoli hip systems besides the Profemur® Hip. None of the necks has
            experienced a clinical failure since their inception.
12
13          [e.g., Wright Medical Technical Monograph MH688-102 © 2002, and © 2004.]
14          110.   The modular necks which Wright Medical represented in literature
15   distributed in the United States at its first marketing of these devices as having been
16   “designed by Cremascoli in 1985,” and “successfully implanted in over 50,000 patients,”
17   were the original modular neck design of Cremascoli that existed prior to the 1999 re-
18   design.
19          111.   The modular necks which Wright Medical represented in literature
20   distributed in the United States at its first marketing of these devices as having been
21   “designed by Cremascoli in 1985,” and represented that “none of the necks has experienced
22   a clinical failure since their inception,” were the original modular neck design that existed
23   prior to the 1999 re-design.
24          112.   Prior to the year 2002, Cremascoli received notice of clinical failures [i.e.,
25   failures in patients] in the form of fractures of its modular necks that had been “designed
26   by Cremascoli in 1985.”
27
28

                                                  17
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 18 of 54




 1          113.    Prior to the year 2002 Wright Cremascoli Ortho received notice of clinical
 2   failures in the form of fractures of the modular necks that had been “designed by
 3   Cremascoli in 1985.”
 4          114.    Prior to the year 2002 Wright Medical received notice of clinical failures in
 5   the form of fractures of its modular necks that had been “designed by Cremascoli in 1985.”
 6          115.    In the years 2003 and 2004, Wright Cremascoli Ortho received notice of
 7   clinical failures in the form of fractures of the modular necks that had been “designed by
 8   Cremascoli in 1985.”
 9          116.    In the years 2003 and 2004, Wright Medical received notice of clinical
10   failures in the form of fractures of the modular necks that had been “designed by
11   Cremascoli in 1985.”
12          117.    Wright Medical knew that the above quoted statement by Wright Medical
13   that, “None of the necks has experienced a clinical failure since their inception,” was false
14   when first made.
15          118.    Prior to December 1, 2008, Wright Medical never corrected or recanted the
16   above quoted statement by Wright Medical, “None of the necks has experienced a clinical
17   failure since their inception.”
18          119.    In various Technical Monographs created, copywritten, and distributed by
19   Wright Medical beginning in approximately the year 2002, and continuing into the year
20   2005, Wright Medical made the following representations, statements, and claims about its
21   Profemur® modular necks:
22         The modular neck system, designed by Cremascoli in 1985 (U.S. Patent #
           4,957,510), has now been successfully implanted in over 50,000 patients
23         requiring both primary and revision hip arthroplasty. Extensive laboratory
24         tests have proven that the coupling between the modular neck and femoral
           implant guarantees:
25
                •   Structural reliability
26
                •   Absence of significant micromovement
27              •   Absence of fretting corrosion
28

                                                  18
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 19 of 54




 1          [e.g., Wright Medical Technical Monograph MH688-102 © 2002, and © 2004.]
 2          120.   The above quoted statement by Wright Medical that it, “guaranteed . . .
 3   absence of fretting corrosion,” with its Profemur® modular necks was false at the time it
 4   was first made.
 5          121.   Wright Medical has never corrected or recanted the above quoted statement
 6   that it, “guaranteed . . . absence of fretting corrosion,” with its Profemur® modular necks.
 7          122.   In various marketing and informational material published and distributed by
 8   Wright Medical, and available to Wright Medical’s sales representatives and distributors,
 9   surgeons, patients and the general public, Wright Medical made representations,
10   statements, and claims about its Conserve®, Dynasty®, and Profemur® hip product lines
11   that these products were intended for patients who wanted to return to an “active lifestyle.”
12          123.   In marketing and informational material published and distributed by Wright
13   Medical, and available to Wright Medical’s sales representatives and distributors,
14   surgeons, patients and the general public, Wright Medical made representations,
15   statements, and claims about its Conserve®, Dynasty®, and Profemur® hip product lines
16   that these products were intended for patients who wanted to return to and engage in
17   various sporting, athletic, and lifestyle activities, such as golf, tennis, running, dirt bike
18   racing, wrestling, active military duty, karate, skydiving and heavy labor.
19          124.   In marketing and informational material published and distributed by Wright
20   Medical, and available to Wright Medical’s sales representatives and distributors,
21   surgeons, patients and the general public, Wright Medical made representations,
22   statements, and claims about its Conserve®, Dynasty®, and Profemur® hip product lines
23   that these products had been implanted in patients who had returned to or engaged in
24   various sporting, athletic, and lifestyle activities, such as golf, tennis, running, dirt bike
25   racing, wrestling, active military duty, karate, skydiving and heavy labor.
26          125.   Patient Testimonials, also at times called “Patient Stories,” that have
27   appeared on the Wright Medical website, and were available to Wright Medical sales
28   representatives, distributors, physicians, patients, and the public in and after the year 2005,

                                                   19
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 20 of 54




 1   and/or that appeared in printed materials published by Wright Medical from 2005 into the
 2   year 2012, represented patients who received Wright Medical artificial hips have already
 3   returned or are about to return to such activities as running, jogging, snow skiing, water
 4   skiing, marathon running, tennis, racquetball, golf, horseback riding, work that involves
 5   lifting and moving of heavy objects, active military duty in Iraq, karate, competitive
 6   wrestling, skydiving, and competitive motocross racing, among other activities.
 7          126.   Some of the Patient Testimonials [a/k/a Patient Stories] that have from time
 8   to time appeared on the Wright Medical Website, and in printed materials published by
 9   Wright Medical from 2005 into the year 2012, have been from men weighing more than
10   250 lbs. who had received a titanium Profemur modular neck.
11          127.   In various marketing and informational material published and distributed by
12   Wright Medical, and available to Wright Medical’s sales representatives and distributors,
13   surgeons, patients and the general public, Wright Medical made representations,
14   statements, and claims about its Conserve® and Profemur® hip product lines that these
15   products were expected to last 10 to 15 years.
16          128.   In marketing its Conserve®, Dynasty®, and Profemur® hip product lines to
17   surgeons, one or more Wright Medical sales representatives made representations to one
18   or more surgeons that Wright Medical Conserve®, Dynasty®, and Profemur® hip products
19   were expected to last at least 20 years.
20          129.   In publications copywritten in the year 2002, that Wright Medical distributed
21   for its marketing of its Profemur hip devices, it stated its Profemur modular necks as having
22   been “designed by Cremascoli in 1985,” and “successfully implanted in over 50,000
23   patients,” a time frame and number of implants that included the original modular neck
24   design that existed prior to the 1999 re-designed [PHA0] modular necks.
25          130.   Prior to the year 2000, Cremascoli had received notice of clinical failures in
26   the form of fractures of its modular necks that had been “designed by Cremascoli in 1985.”
27
28

                                                  20
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 21 of 54




 1           131.   Prior to the year 2000, Wright Medical had received notice of clinical failures
 2   in the form of fractures in Europe of the modular necks that had been “designed by
 3   Cremascoli in 1985.”
 4           132.   Once Wright Medical filed a 510(k) Premarket Notification application to
 5   distribute its Profemur® modular necks in the United States, Wright Medical had a duty to
 6   report to the FDA any, each, and all events it received notice of where it was claimed that
 7   there had been a fracture in a patient of a Profemur® modular neck.
 8           133.   Once Wright Medical received clearance to distribute titanium Profemur®
 9   modular necks in the United States as a result of its 510(k) Premarket Notification
10   application, Wright Medical had a duty to report to the FDA any, each, and all events it
11   received notice of where it was claimed that there had been a fracture in a patient of a
12   Profemur® modular neck.
13           134.   Prior to January of 2005, Wright Medical knew of or received notice of
14   fractures in patients of Profemur® modular necks that had been “designed by Cremascoli
15   in 1985”.
16           135.   Prior to April 19, 2005, Wright Medical did not report to the FDA any of the
17   events it received notice of that a Profemur® modular neck had fractured in a patient.
18           136.   On or about April 19, 2005, Wright Medical first reported to the FDA that it
19   had received notice that a Profemur® modular neck implanted in a patient had fractured.
20           137.   After receiving notice of a 2005 Profemur® modular neck fracture, Wright
21   Medical received notice of additional Profemur® modular neck fractures in patients.
22           138.   After receiving notice of the January 2005 Profemur modular neck fracture
23   in Europe, Wright Medical received notice of additional Profemur modular neck clinical
24   failures in Europe, Canada, and the United States, where the modular neck implanted in a
25   patient had fractured at its oblong taper, where the oblong taper seats in the pocket of the
26   stem.
27           139.   The number of reported titanium Profemur® modular neck fractures have
28   continued to increase each year since fractures were first reported.

                                                   21
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 22 of 54




 1          140.   Through March 31, 2018, there have been 768 Profemur modular neck
 2   fractures. [11/06/2018 Transcript, pg. 13, U.S.D.C., Colorado, Applekamp v. Wright
 3   Medical, Case No. 17- cv-01601.] Since that date additional Profemur modular neck
 4   fractures have occurred.
 5          141.   Prior to December 1, 2008, Wright Medical did not inform all orthopedic
 6   surgeons in the United States known by it to have implanted its titanium Profemur®
 7   modular necks of the reports it had received of titanium modular necks fracturing.
 8          142.   Prior to December 1, 2008, Wright Medical did not inform Plaintiff’s
 9   orthopedic surgeon, Theodore P. Firestone, M.D., that it had received notice of titanium
10   modular necks fracturing.
11          143.   On December 1, 2008, a “Safety Alert” was sent by Wright Medical to
12   certain “medical professionals,” which stated, in part, “[W]e have received reports of 35
13   modular neck failures as of November 21, 2008. Initial investigations have revealed
14   several commonalities in these failures: heavyweight males, long modular necks and
15   patient activities such as heavy lifting and impact sports.”
16          144.   At the time Wright sent its December 1, 2008 Safety Alert, Wright Medical
17   in fact was aware of more than 35 titanium modular neck failures (by fracture of a
18   Profemur® modular neck) as of November 21, 2008, if all of the modular neck fractures
19   back to the year 1985 that had been reported to Cremascoli and to Wright Medical were
20   included in the total.
21          145.   In the FDA Guidance Documents for Femoral Stem Prostheses DRAFT,
22   dated August 1, 1995, available to industry at the time Wright Medical submitted its
23   Abbreviated 510(k) clearance application for the Pro-Femur R Revision Hip System, the
24   section titled “Contraindicated Weight Limit(s)”, stated, in part, “labeling by
25   contraindication as not for use in patients above a certain weight.”
26          146.   In Wright Medical’s Instructions for Use [hereinafter “IFU”] that
27   accompanied the Profemur® hip devices distributed in the United States from the date of
28   their introduction into the United States, through June of 2009, Wright stated the use of

                                                  22
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 23 of 54




 1   these devices to be contraindicated in “obese” patients, “[W]here obesity is defined as three
 2   times normal body weight.”
 3            147.   Prior to August 2010, Wright Medical did not, in its IFUs for the Profemur®
 4   hip devices include a warning, precaution or other advisory as to the use of any of its
 5   Profemur® modular necks in people who weighed more than a specifically stated patient
 6   body weight.
 7            148.   In its IFUs for the Profemur® hip devices Wright Medical has never included
 8   a warning, precaution or other advisory as to the use of any of its Profemur® modular necks
 9   in people who had a body mass index [BMI] at or above a certain number.
10            149.   Wright Medical has never stated in its IFUs for the Profemur® hip devices
11   that the use of any of its Profemur® modular necks was contraindicated in heavyweight
12   males.
13            150.   Wright Medical has never stated in its IFUs for the Profemur® devices that
14   the use of any of its Profemur® modular necks was contraindicated in patients who engaged
15   in heavy lifting.
16            151.   Wright Medical has never stated in its IFUs for the Profemur® devices
17   distributed in the United States that the use of any of its modular necks was contraindicated
18   in patients who engaged in impact sports.
19            152.   The IFU for Wright Medical Profemur® devices distributed in the United
20   States was the same IFU document used for some other Wright Medical hip stem devices
21   that did not use Profemur® Modular necks and were not modular in the region of the
22   artificial femoral neck.
23            153.   At no time did Wright Medical state in its IFUs that the rate of failure by
24   fracture of the implant was higher for its Profemur® modular neck hip devices, compared
25   to the rate of failure by fracture for other Wright Medical stem hip devices that did not use
26   modular necks, but were subject to the same IFU document.
27            154.   Even though some Wright Medical IFUs for the Profemur® devices in use
28   prior to August 2010 contained a section titled, “Conditions presenting increased risk of

                                                  23
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 24 of 54




 1   failure include. . . ,” that section of the IFU did not state that patients who weigh more than
 2   a certain patient body weight, or have a BMI at or above a certain number, or engage in a
 3   high level of physical activity, or engage in heavy lifting, or engage in impact sports, would
 4   be at an increased risk of failure (by fracture) of the modular neck component, when
 5   compared to the risk of failure for other Wright Medical hip stem devices using that same
 6   IFU document but that did not use modular necks.
 7          155.   Even though some Wright IFUs for the Profemur® devices in use prior to
 8   August 2010 contained a section titled “Warning,” and a subsection within titled “Modular
 9   Necks,” Wright Medical did not state therein that patients weighing more than a certain
10   patient body weight, or with a BMI at or above a certain number, or who engage in a high
11   level of physical activity, or engage in heavy lifting, or engage in impact sports, would be
12   at an increased risk of failure (by fracture) of the modular neck component when compared
13   to the risk of failure (by fracture) for other Wright Medical hip stem devices using that
14   same IFU document but that did not use modular necks.
15          156.   Even though some Wright IFUs for the Profemur® hip devices in use prior to
16   August 2010 contained a section titled “General Product Information,” that stated, “An
17   overweight or obese patient can produce high loads on the prostheses, which can lead to
18   failure of the prosthesis,” and, “If the patient is involved in an occupation or activity which
19   includes substantial walking, running, lifting, or muscle strain, the resultant forces can
20   cause failure of the fixation of the device, or both,” Wright Medical did not state that
21   patients involved in an occupation or activity that included those activities created any
22   higher risk of failure (by fracture) of the modular neck component when compared to the
23   risk of failure (by fracture) for other Wright Medical hip stem devices using that same IFU
24   document but that did not use modular necks.
25          157.   Prior to August 2010 Wright Medical did not change the language in its IFUs
26   for its Profemur® devices to address the issue of any specific patient body weight or activity
27   levels related to the potential for a modular neck fracture.
28

                                                   24
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 25 of 54




 1          158.   Between the dates of December 13, 2000, and August 25, 2009, all of the
 2   Profemur® modular necks distributed by Wright Medical were made of a titanium alloy,
 3   generally known as Ti6Al4V.
 4          159.   After Profemur® Modular Necks began to be implanted, Cremascoli and
 5   Wright Medical began to receive reports of its titanium Profemur® modular necks having
 6   fractured at the oblong taper (distal end) where it is seated in the “pocket” of the stem.
 7          160.    Prior to July 30, 2010, Wright Medical came to the conclusion that, “Higher
 8   than normal rates of early failure of the long offset PROFEMUR® Titanium Modular Necks
 9   have been observed for heavyweight (>230 lbs.) patients.”
10          161.   Prior to July 30, 2010, case studies appeared in medical journals reporting
11   the fracture of Wright Medical titanium Profemur® modular necks.
12          162.   Wright Medical titanium Profemur® Modular Necks fractured at the neck-
13   stem junction because they were:
14
                   a.     Inadequately designed for the patient population for
15                        which they were marketed;
16
                   b.     Not designed to withstand the stress and loads that they
17                        would reasonably be expected to be subjected to after
                          implantation;
18
19                 c.     Not designed to meet the performance requirements of
                          published applicable industry standards; and,
20
21                 d.     Not designed with the performance characteristics that
                          had been represented to surgeons by Wright Medical,
22                        and its sales force.
23
24          163.   As the number of reported Wright Medical titanium Profemur® modular neck

25   fractures continued to increase, surgeons who had been implanting these devices began to

26   question the safety of these devices.

27
28

                                                  25
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 26 of 54




 1          164.   After Wright Medical sent the December 1, 2008, “Safety Alert” informing
 2   surgeons of Profemur modular neck fractures, some surgeons who had been implanting
 3   these devices stopped using the Wright Medical titanium modular necks.
 4          165.   After Wright Medical sent the December 1, 2008, “Safety Alert” informing
 5   surgeons of Profemur modular neck fractures, sales of its Profemur ® hip devices in the
 6   United States began to decline.
 7          166.   As the number of reported Wright Medical titanium Profemur® modular neck
 8   fractures continued to increase, Wright Medical did not acknowledge to surgeons or to the
 9   FDA that titanium Profemur® modular neck fractures were a result of a defective design.
10          167.   As the number of reported Wright Medical titanium Profemur® modular neck
11   fractures continued to increase, Wright Medical did not acknowledge to surgeons or to the
12   FDA that titanium Profemur® modular neck fractures that were occurring were a result of
13   an inadequate design for the intended patient population in which that they had been
14   marketed to surgeons as appropriate for.
15          168.   As the number of reported Wright Medical titanium Profemur® modular neck
16   fractures continued to increase, Wright Medical engaged in a campaign of concealment,
17   misinformation, deceit, and fraud, misrepresenting to surgeons the facts and truth as to the
18   numbers, rates, and reasons for its Profemur® modular neck fractures.
19          169.   As the number of reported Wright Medical titanium Profemur® modular neck
20   fractures continued to increase, Wright Medical did not inform all surgeons using these
21   products the fracture rates or fracture numbers associated with each of the various versions
22   of its Profemur modular necks.
23          170.   As the number of reported Wright Medical titanium Profemur® modular neck
24   fractures continued to increase, Wright Medical did not inform Plaintiff’s surgeon which
25   versions of is Profemur modular necks had the highest numbers of fractures, and the highest
26   rate of fractures, of these modular necks.
27          171.   The titanium Profemur modular neck is designed in a way that after
28   implantation in a patient it is subject to micromotion and fretting corrosion at a point of

                                                  26
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 27 of 54




 1   high loading and stress, thereby increasing the potential for structural failure due to fatigue
 2   failure and fracture of the oblong taper at the distal end of the modular neck at or near the
 3   neck-stem junction.
 4          172.   The titanium Profemur modular neck is manufactured in a way that after
 5   implantation in a patient it is subject to micromotion and fretting corrosion at a point of
 6   high loading and stress, thereby increasing the potential for structural failure due to fatigue
 7   failure and fracture of the oblong taper at the distal end of the modular neck, at or near the
 8   neck-stem junction.
 9          173.   The titanium Profemur modular neck is designed in a way that after
10   implantation in a patient it is subject to structural failure due to fatigue failure and fracture
11   of the oblong taper at the distal end of the modular neck at or near the neck-stem junction
12   as a result of being subjected to the normal and expected activities of daily living.
13          174.   The Profemur Hip System in general, and the titanium Profemur modular
14   neck implanted in Plaintiff Lawrence E. Meyers, was not merchantable, and was defective
15   and unreasonably dangerous for its intended and/or reasonably foreseeable uses in that:
16                 A.      It was and is defective and unreasonably dangerous under Arizona
17          product liability law as a result of one or more of a combination of the following:
18                         (1)    the Profemur Hip System was designed in such a way that the
19                                point of highest stress on the modular neck is at the neck-stem
20                                junction;
21                         (2)    the Profemur Hip System was designed in such a way that the
22                                modular neck was subject to micromotion and fretting
23                                corrosion at its point of highest stress, thereby increasing the
24                                potential for failure by fatigue fracture;
25                         (3)    the surface of the section of the neck that was inserted into the
26                                femoral stem was designed in such a manner as to increase the
27                                potential for fretting and corrosion and failure;
28

                                                    27
     Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 28 of 54




 1                   (4)    the portion of the neck that was inserted in the femoral stem
 2                          was in a narrow, confined space, thereby increasing the
 3                          potential for fretting, corrosion, and failure;
 4                   (5)    the components were designed in such a way as to make the
 5                          modular neck component more susceptible to fretting and
 6                          corrosion than other existing alternative products, thereby
 7                          increasing the potential for failure;
 8                   (6)    the components were designed in such a way as to make the
 9                          modular neck component more susceptible to fatigue failure
10                          and fractures than other existing alternative products;
11                   (7)    the risk of neck fracture outweighed the utility of the device,
12                          considering other technically feasible alternatives, and other
13                          already existing alternative products;
14                   (8)    a reasonably prudent manufacturer and/or seller, given
15                          knowledge of the product’s condition, would not have
16                          marketed, or sold the product;
17                   (9)    the manufacturer and/or seller failed to have properly warned
18                          of the alleged defects in the alleged device as stated herein;
19                          and,
20                   (10)   there may be other conditions or defects yet to be determined.
21             B.    It was defective and unreasonably dangerous in that it failed to
22                   perform as safely as an ordinary consumer would expect when the
23                   product is used in a reasonable, foreseeable manner and thereby
24                   unreasonably dangerous to an extent beyond which would be
25                   contemplated by the ordinary consumer with ordinary knowledge
26                   common to the community as to its characteristics, in that:
27
28

                                             28
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 29 of 54




 1                        (1)    the ordinary consumer would not contemplate that the ordinary
 2                               activities of daily living would result in the catastrophic
 3                               structural failure of the titanium modular neck;
 4                        (2)    the ordinary consumer would not contemplate that the titanium
 5                               modular neck would catastrophically structurally fail as a
 6                               result of being used in the manner and for activity levels that
 7                               Wright Medical intended; and,
 8                        (3)    the ordinary consumer would not contemplate that the titanium
 9                               modular neck would catastrophically structurally fail as a
10                               result of being used in the manner and for activity levels that
11                               Wright Medical posted on its website as “Patient Testimonials”
12                               and “Patient Stories”.
13          175.   The titanium Profemur modular neck is not designed to withstand the normal
14   activities of daily living after implantation without catastrophic structural failure of the
15   titanium modular neck from a fatigue fracture during the expected useful life of that
16   component.
17          176.   The titanium Profemur modular neck is not designed to withstand the normal
18   activities of daily living after implantation in “heavyweight” patients, as Wright Medical
19   defined and used that term, without catastrophic structural failure of the titanium modular
20   neck from a fatigue fracture during the expected useful life of that component.
21          177.   The titanium Profemur modular neck is not designed to withstand the
22   activities of “high impact sports,” as Wright Medical defined and used that term, without
23   catastrophic structural failure of the titanium modular neck from a fatigue fracture during
24   the expected useful life of that component.
25          178.   The titanium Profemur modular neck is not designed to withstand the
26   activities of patients “involved in an occupation or activity which includes substantial
27   walking, running, lifting, or muscle straining,” as Wright Medical defined and used those
28

                                                   29
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 30 of 54




 1   terms, without catastrophic structural failure of the titanium modular neck from a fatigue
 2   fracture during the expected useful life of that component.
 3          179.   The titanium Profemur modular neck was not designed to withstand the
 4   forces that were known would be encountered in the normal activities of daily living for
 5   all of the patient population that the product was intended for, without catastrophic
 6   structural failure of the titanium modular neck from a fatigue fracture during the expected
 7   useful life of that component.
 8          180.   The titanium Profemur modular neck was not designed to withstand the
 9   forces that were known would be encountered in the normal activities of daily living for
10   all of the patient population that the product was marketed for, without catastrophic
11   structural failure of the titanium modular neck from a fatigue fracture during the expected
12   useful life of that component.
13          181.   The titanium Profemur modular neck was not designed to withstand the
14   forces that were known would be encountered in the normal activities of daily living,
15   without catastrophic structural failure of the titanium modular neck from a fatigue fracture
16   during the expected useful life of that component, for some of the people who appeared on
17   Wright Medical’s web site “Patient Testimonials” and “Patient Stories” web pages.
18          182.   The titanium Profemur modular neck was not designed to withstand the
19   forces, without catastrophic structural failure of the titanium modular neck from a fatigue
20   fracture during the expected useful life of that component, and that were expected would
21   be encountered in the activities of daily living of Jimmy Connors, a professional tennis
22   player, who, after his hip replacement surgery, was compensated by Wright Medical to be
23   a spokesperson on behalf of Wright Medical artificial hip products.
24          183.   The titanium Profemur modular neck was not designed to withstand the
25   forces, without catastrophic structural failure of the titanium modular neck from a fatigue
26   fracture during the expected useful life of that component, that were known would be
27   encountered in the activities of daily living of Ramon Garcia, who, after his hip
28

                                                 30
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 31 of 54




 1   replacement surgery, provided a “Patient Testimonial” on behalf of Wright Medical, that
 2   shows him jumping from the side of his pick-up truck.
 3          184.   The titanium Profemur modular neck was not designed to withstand the
 4   forces, without catastrophic structural failure of the titanium modular neck from a fatigue
 5   fracture during the expected useful life of that component, that were known would be
 6   encountered in the activities of daily living of Roger Klein, who, eight weeks after hip
 7   replacement surgery returned to work “lifting and moving heavy objects,” and who, after
 8   his hip replacement surgery, provided a “Patient Testimonial” on behalf of Wright Medical.
 9          185.   The titanium Profemur modular neck was not designed to withstand the
10   forces, without catastrophic structural failure of the titanium modular neck from a fatigue
11   fracture during the expected useful life of that component, that were known would be
12   encountered in the activities of daily living of Evelyn, a marathon runner and dirt bike
13   rider, who, after his hip replacement surgery, provided a “Patient Story” on behalf of
14   Wright Medical, and appeared on the cover of the Wright Medical Group, Inc., 2010
15   Annual Report, sitting on a dirt bike.
16          186.   The titanium Profemur modular neck was not designed to withstand the
17   forces, without catastrophic structural failure of the titanium modular neck from a fatigue
18   fracture during the expected useful life of that component, that were known would be
19   encountered in the activities of daily living of Lawrence (a/k/a “Larry”), who weighed
20   more than 230 lbs. at the time of his implant surgery, and who, after his hip replacement
21   surgery, provided a “Patient Story” on behalf of Wright Medical.
22          187.   The titanium Profemur modular neck was not designed to withstand the
23   forces, without catastrophic structural failure of the titanium modular neck from a fatigue
24   fracture during the expected useful life of that component, that were known would be
25   encountered in the activities of daily living of Kevin, who weighed more than 230 lbs. at
26   the time of his implant surgery, and who, after his hip replacement surgery, provided a
27   “Patient Story” on behalf of Wright Medical.
28

                                                 31
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 32 of 54




 1            188.   The titanium Profemur modular neck was not designed to withstand the
 2   forces, without catastrophic structural failure of the titanium modular neck from a fatigue
 3   fracture during the expected useful life of that component, that were known would be
 4   encountered in the activities of daily living of Plaintiff in this case.
 5            189.   Wright Medical marketed and promoted its Conserve® and Profemur®
 6   artificial hips as appropriate for persons who wanted to return to an active lifestyle, which
 7   was a material consideration by Plaintiff Lawrence E. Meyers in choosing to have artificial
 8   hip surgery.
 9            190.   The titanium Profemur modular neck was not tested in design and
10   development at the level of forces that would be equivalent to the forces it would be
11   subjected to in the activities of living in the patient population that Wright Medical
12   marketed these devices for use in.
13            191.   The titanium Profemur modular neck was not tested in design and
14   development at the level of forces that would be equivalent to the forces it would be
15   subjected to in the normal activities of daily living of “heavyweight” patients, as Wright
16   Medical defined and used that term.
17            192.   The titanium Profemur modular neck was not tested in design and
18   development at the level of forces that would be equivalent to the forces it would be
19   subjected to in the reasonably expected activities of patients who engaged in “high impact
20   sports,” as Wright defined and used that term.
21            193.   The titanium Profemur modular neck was not tested in design and at the level
22   of forces that would be equivalent to the forces it would be subjected to in the reasonably
23   expected activities of patients “involved in an occupation or activity which includes
24   substantial walking, running, lifting, or muscle straining,” as Wright defined and used those
25   terms.
26            194.   The titanium Profemur modular neck was not tested for the FDA Section
27   510(k) Premarket Notification Process at the level of forces that were known would be
28

                                                    32
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 33 of 54




 1   encountered in the activities of daily living of the patient population that Wright Medical
 2   intended to market these devices for use in.
 3          195.   The titanium Profemur modular neck was not tested for the FDA Section
 4   510(k) Premarket Notification Process at the level of forces that were known would be
 5   encountered in the normal activities of daily living of active patients, as Wright Medical
 6   defined and used that term.
 7          196.   The titanium Profemur modular neck was not tested for the FDA Section
 8   510(k) Premarket Notification Process at the level of forces that were known would be
 9   encountered in the activities of patients who engaged in “high impact sports,” as Wright
10   defined and used that term.
11          197.   The titanium Profemur modular neck was not tested for the FDA Section
12   510(k) Premarket Notification Process at the level of forces that were known would be
13   encountered in the activities of patients “involved in an occupation or activity which
14   includes substantial walking, running, lifting, or muscle straining,” as Wright defined and
15   used those terms.
16          198.   The titanium Profemur modular neck was not tested for the FDA section
17   510(k) Premarket Notification Process at the forces equal to the level of activities of
18   patients that Wright Medical subsequently marketed these devices for use in.
19          199.   Wright Medical marketed the Ti Profemur modular neck as a part of the
20   PROFEMUR® Modular Hip System, which had been designed in 1985.
21          200.   The products, documents, and records that existed at and within Cremascoli
22   Ortho Group were acquired by Wright Medical when it acquired Cremascoli Ortho on
23   December 22, 1999.
24          201.   On December 22, 1999, the Ti Profemur modular neck was known by
25   Cremascoli Ortho to have sustained structural failures by fractures of the modular neck.
26          202.   By the date of December 22, 1999, Cremascoli Ortho knew of fractures of
27   its Ti Profemur modular necks which had occurred prior to that date.
28

                                                    33
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 34 of 54




 1         203.   By the date of December 22, 1999, Cremascoli Ortho knew of fractures of
 2   its Ti Profemur modular necks which had occurred due to micromotion and fretting
 3   corrosion.
 4         204.   By the date of the first 510(k) application for a Profemur product by Wright
 5   Medical, there had been fractures of Ti Profemur modular necks known to Wright Medical
 6   to have occurred prior to September 26, 2000.
 7         205.   By the date of the first 510(k) application for a Profemur product by Wright
 8   Medical, there had been fractures of Ti Profemur modular necks known to Wright Medical
 9   to have occurred prior to September 26, 2000 as a result of micromotion and fretting
10   corrosion.
11         206.   Between the years 1985 and September 26, 2000 (the date Wright Medical
12   first applied for a 510(k) clearance from the FDA to distribute a Profemur device in the
13   United States), there had been fractures of Ti Profemur modular necks known to
14   Cremascoli Ortho.
15         207.   Between the years 1985 and September 26, 2000 (the date Wright Medical
16   first applied for a 510(k) clearance from the FDA to distribute a Profemur device in the
17   United States), there had been fractures of Ti Profemur modular necks known to
18   Cremascoli Ortho as a result of micromotion and fretting corrosion.
19         208.   Between January 1, 2000, and September 26, 2000 (the date Wright Medical
20   first applied for a 510(k) clearance from the FDA to distribute a Profemur device in the
21   United States), there had been fractures of Ti Profemur modular necks known to Wright
22   Cremascoli Ortho.
23         209.   Between January 1, 2000, and September 26, 2000 (the date Wright Medical
24   first applied for a 510(k) clearance from the FDA to distribute a Profemur device in the
25   United States), there had been fractures of Ti Profemur modular necks known to Wright
26   Cremascoli Ortho as a result of micromotion and fretting corrosion.
27         210.   Surgeons, as the “learned intermediary” who selected and implanted these
28   devices, had a right to know that fractures of Wright Medical Ti Profemur modular necks

                                                34
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 35 of 54




 1   had occurred, so that they could consider that information in deciding whether or not to
 2   choose these devices for implantation in a particular patient.
 3          211.   Prior to November 2005 fractures of Ti Profemur modular necks had
 4   occurred.
 5          212.   Prior to November 2005 Wright Medical did not inform Plaintiff’s surgeon,
 6   Dr. Firestone, that any fractures of its Ti Profemur modular necks had occurred.
 7          213.   Prior to December 2007 the local distributor of Wright Medical hip products
 8   did not inform Plaintiff’s surgeon, Dr. Firestone, that any fractures of its Ti Profemur
 9   modular necks had occurred.
10          214.   Prior to the implant of the Ti Profemur modular neck in Plaintiff in December
11   2007 Wright Medical did not warn patients, surgeons, hospitals, customers, or its local
12   distributors and field representatives, that the neck component of these devices was known
13   to be failing from structural failure by fracture of the modular neck.
14          215.   Prior to December 1, 2008, Wright Medical did not inform all surgeons, as
15   the “learned intermediary” who selected and implanted these devices, that fractures of
16   Wright Medical Ti Profemur modular necks had occurred.
17          216.   The Ti Profemur modular neck was known by Wright Medical to be failing
18   at “higher than normal rates of early failure,” as Wright Medical defined and used that
19   term, from structural failure by fracture of the modular neck.
20          217.   Wright Medical did not warn patients that the Ti Profemur modular neck was
21   known to be suddenly and catastrophically failing from structural failure by fracture of the
22   modular neck during normal activities of daily living.
23          218.   Wright Medical did not warn patients that the Ti Profemur modular neck was
24   known to be suddenly and catastrophically failing from structural failure by fracture of the
25   modular neck in high activity patients.
26          219.   Wright Medical did not warn surgeons that the Ti Profemur modular neck
27   was known to suddenly and catastrophically fail from structural failure by fracture of the
28   modular neck in patients who weighed less than 225 lbs.

                                                  35
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 36 of 54




 1          220.   Wright Medical did not warn surgeons that the Ti Profemur modular neck
 2   was known to suddenly and catastrophically fail from structural failure by fracture of the
 3   modular neck in patients who had not engaged in high levels of activity.
 4          221.   Wright Medical did not warn patients that the Ti Profemur modular neck was
 5   known to suddenly and catastrophically fail from structural failure by fracture of the
 6   modular neck in patients who weighed less than 225 lbs.
 7          222.   Wright Medical did not warn patients that the Ti Profemur modular neck was
 8   known to suddenly and catastrophically fail from structural failure by fracture of the
 9   modular neck in patients who had not engaged in high levels of activity.
10          223.   The Ti Profemur modular neck is of a design that it may suddenly and
11   catastrophically fail when being used in accordance with the levels of activity and use by
12   the patient population that it was marketed for by Wright Medical.
13          224.   The Ti Profemur modular neck is of a design that it may structurally fail by
14   suddenly breaking into two pieces, often without any prior symptoms, notice or warning
15   of impending failure.
16          225.   The Ti Profemur modular neck is of a design that it will structurally fail by
17   suddenly breaking into two pieces, often without any prior symptoms, notice or warning
18   of impending failure, when being used in reasonable and foreseeable ways.
19          226.   The Wright Medical hip system with the Ti Profemur modular neck was
20   marketed by Wright Medical and the sales and marketing representatives Wright Medical
21   trained, for uses and durability that exceeded its design and its structural limitations known
22   to Wright Medical.
23          227.   The Wright Medical hip system with the Ti Profemur modular neck was
24   marketed by Wright Medical and their trained representatives for uses and durability that
25   exceeded their design, capabilities, and limitations as stated in the IFUs that Wright
26   Medical published for these devices.
27          228.   Prior to the date of implant in Plaintiff, the Wright Medical hip system with
28   the Ti Profemur modular neck was known by Wright Medical to be failing from structural

                                                  36
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 37 of 54




 1   failure of the necks at a rate higher than the structural failure rate of the neck on stems of
 2   other comparable artificial hip systems readily available on the market that did not employ
 3   a modular neck design.
 4          229.   Prior to the date of implant in Plaintiff, the Wright Medical hip system with
 5   the Ti Profemur modular neck was known by Wright Medical to be failing from structural
 6   failure of the modular necks at a rate higher than the structural failure rate of other
 7   comparable modular stem artificial hip systems readily available on the market that did not
 8   have a modular junction at the point where the neck joins the femoral stem.
 9          230.   Prior to the date of implant in Plaintiff Wright Medical did not warn patients,
10   surgeons, hospitals, customers, distributors, or the sales representatives it trained, that the
11   femoral necks of its Profemur Hip System were fracturing at a rate higher than other
12   comparable artificial hip systems readily on the market that did not employ a Ti Profemur
13   modular neck design at the point of the femoral neck-stem junction.
14          231.   Prior to the date of implant in Plaintiff Wright Medical did not warn patients,
15   surgeons, hospitals, customers, distributors, or the sales representatives it trained, that
16   higher patient weight, and higher levels of patient activity, placed a patient at a higher risk
17   of the Ti Profemur modular neck structurally failing by fracture.
18          232.   The Wright Medical hip system with the Ti Profemur modular neck is
19   designed, manufactured, labeled, marketed, and promoted in such a way that it fails by the
20   modular neck structurally failing [i.e., fractures] in substantially less time than is expected
21   with other comparable devices readily available on the market.
22          233.   The Wright Medical hip system with the Ti Profemur modular neck is
23   designed, manufactured, labeled, marketed, and promoted in such a way that it has a
24   substantially higher rate of structure failure [i.e., modular neck fracture] than other
25   comparable devices readily available on the market.
26          234.   After Wright Medical received notice that the Ti Profemur modular necks
27   were failing from structural failure of the neck by fractures at “higher than normal rates of
28   early failure,” and at rates higher than other comparable hip systems, they did not timely

                                                   37
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 38 of 54




 1   disclose that information to patients, surgeons, hospitals, customers, distributors, or the
 2   sales representatives it trained.
 3          235.   After Wright Medical received notice that the Wright Medical hip system
 4   with the Ti Profemur modular neck was failing from the structural failure by fractures at
 5   “higher than normal rates of early failure,” and at rates higher than other comparable hip
 6   systems, Wright Medical continued to market, distribute, and sell these devices to
 7   hospitals, surgeons, patients and other customers and consumers.
 8          236.   After Wright Medical received notice that the Wright Medical hip system
 9   with the Ti Profemur modular neck was failing from structure failure of the modular neck
10   by fractures at “higher than normal rates of early failure,” and at rates higher than other
11   comparable hip systems, they did not provide post-sale warnings to patients who had these
12   devices implanted that included the following information:
13                 a.      The modular neck of their hip may suddenly and catastrophically
14                         structurally fail, without any warning, by breaking in two, when being
15                         used in normal activities of daily living;
16                 b.      If the modular neck of their hip did suddenly and catastrophically fail,
17                         it may cause them to fall, they would most likely not be able to get up,
18                         stand on that leg, or walk, and depending on where they were, and
19                         what they were doing, at the time of the failure, they could suffer
20                         serious injury or death;
21                 c.      These devices were structurally failing by fractures of the modular
22                         necks at “higher than normal rates of early failure” in patients of many
23                         different weights and levels of activity;
24                 d.      These devices were structurally failing by fractures of the modular
25                         necks at “higher than normal rates of early failure” in active patients;
26                 e.      These devices were structurally failing by fractures of the modular
27                         necks at “higher than normal rates of early failure” in heavyweight
28                         patients;

                                                   38
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 39 of 54




 1                 f.     These devices were structurally failing by fractures of the modular
 2                        necks at “higher than normal rates of early failure” when being used
 3                        by patients for work, recreation, and lifestyles that Wright Medical
 4                        had marketed and advertised these devices as being appropriate for;
 5                 g.     In August of 2010 Wright Medical had modified the instructions for
 6                        use that accompanied these products stating that for “heavyweight
 7                        (>230 lbs.) . . .. Alternative devices, such as Cobalt Chrome modular
 8                        necks and monoblock hip stems, may also be considered for these
 9                        patients;” and,
10                 h.     Wright stopped distribution of all of its Ti Profemur modular necks in
11                        the United States because of the unacceptably high structural failure
12                        rate.
13          237.   After Wright Medical received notice that the Wright Medical hip system
14   with the Ti Profemur modular neck was failing from structural failure of the modular neck
15   by fractures at “higher than normal rates of early failure,” and at rates higher than other
16   comparable hip systems, they did not request surgeons who implanted these devices to
17   provide, at Wright Medical’s expense, post-sale warnings to patients who had these devices
18   implanted that included the following information:
19                 a.     The modular neck of their hip may suddenly and catastrophically
20                        structurally fail, without any warning, by breaking in two, when being
21                        used in normal activities of daily living;
22                 b.     If the modular neck of their hip did suddenly and catastrophically
23                        structurally fail, it may cause them to fall, they would most likely not
24                        be able to get up, stand on that leg, or walk, and depending on where
25                        they were, and what they were doing, at the time of the failure, they
26                        could suffer serious injury or death;
27
28

                                                  39
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 40 of 54




 1                  c.     These devices were structurally failing by fractures of the modular
 2                         necks at “higher than normal rates of early failure” in patients of many
 3                         different weights and levels of activity;
 4                  d.     These devices were structurally failing by fractures of the modular
 5                         necks at “higher than normal rates of early failure” in active patients;
 6                  e.     These devices were structurally failing by fractures of the modular
 7                         necks at “higher than normal rates of early failure” in heavyweight
 8                         patients;
 9                  f.     These devices were structurally failing by fractures of the modular
10                         necks at “higher than normal rates of early failure” when being used
11                         by patients for work, recreation, and lifestyles that Wright Medical
12                         had marketed and advertised these devices as being appropriate for;
13                  g.     In August of 2010 Wright Medical had modified the instructions for
14                         use that accompanied these products stating that for “heavyweight
15                         (>230 lbs.) . . .. Alternative devices, such as cobalt chrome modular
16                         necks and monoblock hip stems, may also be considered for these
17                         patients;” and,
18                  h.     Wright stopped distribution of all Ti Profemur modular necks in the
19                         United States because of the higher than expected structural failure
20                         rate of that component.
21                        COUNT I – STRICT PRODUCT LIABILITY
22           233.   Plaintiffs incorporate by reference all foregoing paragraphs of this complaint,
23   as if fully set forth herein, and further allege as follows.
24           234.   On and prior to December 2007, Defendant was engaged in the business of
25   designing, manufacturing, marketing, distributing, labeling, and selling orthopedic hip
26   implants and did design, manufacture, distribute, market, label and sell the artificial hip
27   devices implanted in Plaintiff Lawrence E. Meyers in December of 2007 and March of
28   2008.

                                                    40
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 41 of 54




 1           235.   Defendant had a duty to place into the stream of commerce, design,
 2   manufacture, distribute, market, promote, label, and sell the Metal-on-metal Conserve®–
 3   Dynasty®–Profemur® Hip System so that it was not defective andunreasonably dangerous
 4   when put to the use for which it was designed, manufactured, distributed, marketed, and
 5   sold.
 6           236.   Defendant did in fact design, manufacture, sell, distribute, supply, label
 7   and/or promote the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System to
 8   Plaintiff Lawrence E. Meyers and his implanting physician, Theodore P. Firestone, M.D.
 9           237.   Defendant expected the metal-on-metal Conserve®–Dynasty®–Profemur®
10   Hip System they designed and were selling, distributing, supplying, manufacturing,
11   labeling and/or promoting to reach, and which did in fact reach, implanting physicians and
12   consumers in the State of Arizona, including Plaintiff and his implanting physician, without
13   substantial change in its condition.
14           238.   At the time the metal-on-metal Conserve®–Dynasty®–Profemur® Hip
15   System left the possession of Defendant and at the time the metal-on-metal Conserve®–
16   Dynasty®–Profemur® Hip System entered the stream of commerce, it was in an
17   unreasonably dangerous and defective condition. These defects include, but are not limited
18   to, the following:
19                  (a)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
20                        was not reasonably safe as intended to be used;
21                  (b)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
22                        had an inadequate design for the purpose of hip replacement;
23                  (c)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
24                        contained unreasonably dangerous design defects, including an
25                        inherently unstable and defective design which resulted in an
26                        unreasonably high probability of early failure;
27                  (d)   The Profemur® Hip System contained unreasonably dangerous design
28                        defects, including an inherently unstable and defective design which

                                                 41
     Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 42 of 54




 1                   resulted in an unreasonably high probability of early failure by
 2                   corrosion at the modular junctions;
 3             (e)   The Profemur® Hip System contained unreasonably dangerous design
 4                   defects, including an inherently unstable and defective design which
 5                   resulted in an unreasonably high probability of early failure by
 6                   fracture of the modular neck;
 7             (f)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
 8                   design puts the metal femoral ball directly in contact with the metal
 9                   acetabular cup which produces a large amount of metal-on-metal wear
10                   debris;
11             (g)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System’s
12                   unstable and defective design resulted in a hip prosthesis which had
13                   risks which exceeded the benefits of the medical device;
14             (h)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
15                   has a propensity for the acetabular cup to detach, disconnect and/or
16                   loosen from the acetabulum;
17             (i)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
18                   has a propensity to cause adverse patient reactions to high levels of
19                   metal debris generated by normal use of the metal-on-metal
20                   Conserve®–Dynasty®–Profemur® Hip System;
21             (j)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System’s
22                   unstable and defective design resulted in a hip prosthesis which was
23                   more dangerous than the ordinary consumer would expect;
24             (k)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
25                   failed to perform in a manner reasonably expected in light of its nature
26                   and intended function and subjected Plaintiff Lawrence E. Meyers to
27                   an unreasonable risk of harm beyond that contemplated by an ordinary
28                   person;

                                            42
     Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 43 of 54




 1             (l)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
 2                   devices implanted in Plaintiff were defective in their manufacture and
 3                   construction, in that they did not have adequate product specifications
 4                   to control the manufacturing processes, resulting in the introduction
 5                   of manufacturing defects, thereby creating a serious and unreasonable
 6                   risk of injury by the failure of the metal-on-metal Conserve®–
 7                   Dynasty®–Profemur® Hip System;
 8             (m)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
 9                   and individual components of the same may be defective in their
10                   manufacture in ways that have yet to be discovered, but which may
11                   be discovered as a result of future evaluation and/or testing of the
12                   explanted devices;
13             (n)   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
14                   was insufficiently tested; and,
15             (o)   The labeling and warnings to Plaintiff Lawrence E. Meyers and
16                   Plaintiff’s implanting physician about the dangers and risks of the
17                   metal-on-metal Conserve®–Dynasty®–Profemur® Hip System posed
18                   to consumers were inadequate, insufficient, and misleading.
19                   Examples of the inadequacy of Defendant’s warnings include, but are
20                   not limited to, one or more of the following particulars:
21                   i.     The metal-on-metal Conserve®–Dynasty®–Profemur® Hip
22                          System contained warnings insufficient to alert Plaintiff and
23                          Plaintiff’s physicians as to the risk of adverse events and/or
24                          reactions associated with the metal-on-metal Conserve®–
25                          Dynasty®–Profemur® Hip System subjecting Plaintiff to risks
26                          which exceeded the benefits of the metal-on-metal Conserve®–
27                          Dynasty®–Profemur® Hip System;
28

                                            43
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 44 of 54




 1                       ii.    The    Conserve®     Cup   contained    misleading    warnings
 2                              emphasizing the efficacy of the metal-on-metal Conserve®–
 3                              Dynasty®–Profemur® Hip System while downplaying the risks
 4                              associated with it, thereby making use of the metal-on-metal
 5                              Conserve®–Dynasty®–Profemur® Hip System more dangerous
 6                              than the ordinary consumer would expect;
 7                       iii.   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip
 8                              System contained insufficient and/or incorrect warnings to
 9                              alert consumers, including Plaintiff, through their prescribing
10                              physicians regarding the risk, scope, duration, and severity of
11                              the adverse reactions associated with the metal-on-metal
12                              Conserve®–Dynasty®–Profemur® Hip System;
13                       iv.    The metal-on-metal Conserve®–Dynasty®–Profemur® Hip
14                              System did not disclose that it was inadequately tested;
15                       v.     The metal-on-metal Conserve®–Dynasty®–Profemur® Hip
16                              System failed to convey adequate post-marketing warnings
17                              regarding the risk, severity, scope and/or duration of the
18                              dangers posed by the metal-on-metal Conserve®–Dynasty®–
19                              Profemur® Hip System; and,
20                       vi.    The metal-on-metal Conserve®–Dynasty®–Profemur® Hip
21                              System failed to contain instructions sufficient to alert
22                              consumers to the dangers it posed and to give them the
23                              information necessary to avoid or mitigate those dangers.
24         239.   At the time of Wright Medical’s design, manufacture, importation,
25   marketing, distribution, and sale of the metal-on-metal Conserve®–Dynasty®–Profemur®
26   Hip System, feasible, alternative safer designs for the device were known and available to
27   Wright Medical including, but not limited to, designs that utilized non-metal-on-metal
28   articulating surfaces such as polyethylene on metal, or ceramic on ceramic articulating

                                                44
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 45 of 54




 1   surfaces, which are less likely to result in metal-on-metal wear debris, metal ions, corrosion
 2   at the modular junctions, fractures of the modular necks, and adverse symptomology
 3   related to the same.
 4           240.   At the time of Wright Medical’s design, manufacture, marketing,
 5   distribution, and sale of the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System,
 6   feasible, alternative safer designs were known and available to Wright Medical including,
 7   but not limited to, designs that utilized non-metal-on-metal articulating surfaces such as
 8   polyethylene on metal, or ceramic on ceramic articulating surfaces, which are less likely to
 9   result in the emission of harmful metal debris, metal ions, and adverse symptomology
10   related to the same.
11           241.   Had Defendant Wright Medical properly and adequately tested the metal-on-
12   metal Conserve®–Dynasty®–Profemur® Hip System, they would have been discovered that
13   the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System would emit substantial
14   metal debris and harmful metal ions and was certain to fail in numbers and rates
15   significantly higher than expected and at rates higher than other available feasible,
16   alternative hip devices.
17           242.   Plaintiff Lawrence E. Meyers used the metal-on-metal Conserve®–
18   Dynasty®–Profemur® Hip System for its intended purpose, i.e., hip replacement.
19           243.   Plaintiff Lawrence E. Meyers could not have discovered any defects with the
20   metal-on-metal Conserve®–Dynasty®–Profemur® Hip System through the exercise of due
21   care.
22           244.   Defendant, as designer, manufacturer, marketer, and distributor of medical
23   devices is held to the level of knowledge of an expert in its field.
24           245.   Plaintiff and his implanting physician did not have substantially the same
25   knowledge as Defendant who was the designer, manufacturer, or distributor of the metal-
26   on-metal Conserve®–Dynasty®–Profemur® Hip System.
27           246.   The metal-on-metal Conserve®–Dynasty®–Profemur® Hip System is a
28   defective and unreasonably dangerous product. Defendant knew or should have known of

                                                  45
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 46 of 54




 1   the dangerous condition of the product and therefore should not have marketed, sold, and/or
 2   placed it on the market. A reasonably prudent manufacturer aware of the dangerous
 3   conditions posed by the product would not have marketed, sold, and/or placed these
 4   products on the market.
 5          247.   As a direct and proximate result of Defendant’s defective design, failure to
 6   properly warn, lack of quality control and other wrongful conduct, Plaintiff Lawrence E.
 7   Meyers has sustained and will continue to sustain permanent and severe physical injuries,
 8   severe emotional distress, mental anguish, economic losses, and other damages. Plaintiff
 9   Lawrence E. Meyers has expended and may expend money in the future for medical bills
10   and expenses.
11          248.   As a direct and proximate result of Defendant’s wrongful conduct, Plaintiff
12   Dawn Burstyn Meyers sustained and will continue to sustain the loss of consortium of her
13   husband, Lawrence E. Meyers.
14          249.   Plaintiffs are entitled to compensatory damages against Defendant for strict
15   products liability in an amount to be proven at trial, together with costs of this action.
16                                  COUNT II – NEGLIGENCE
17          250.   Plaintiffs incorporate all foregoing paragraphs of this Complaint as if fully
18   set forth herein and further allege as follows.
19          251.   At all times relevant, it was the duty of Defendant to exercise due care in
20   designing, testing, manufacturing, distributing, labeling, marketing, promoting, and selling
21   the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System such that it would be
22   reasonably safe for its intended use.
23          252.   Defendant’s negligence in the designing, testing, manufacturing, labeling,
24   distributing, marketing, promoting, selling, and failing to provide adequate warnings
25   related to the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System includes, but
26   is not limited to, the following:
27                 (a)     the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System was
28                         negligently designed;

                                                   46
         Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 47 of 54




 1                 (b)   the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System was
 2                       negligently designed creating insufficient coverage of the femoral
 3                       component;
 4                 (c)   the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System was
 5                       negligently designed and/or manufactured creating increased metal on
 6                       metal wear between the femoral component and the acetabular
 7                       component1;
 8                 (d)   the Profemur® Hip System was negligently designed and/or
 9                       manufactured creating increased corrosion at the modular junctions;
10                 (e)   the Profemur® Hip System was negligently designed and/or
11                       manufactured creating increased risk of failure by fracture of the
12                       modular neck;
13                 (f)   the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System was
14                       negligently designed and/or manufactured creating increased metal
15                       corrosion2;
16                 (g)   the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System was
17                       negligently designed and/or manufactured creating an unacceptable
18                       differential hardness of the cup and femoral head that is caused by
19                       among other things the technique and/or manner of the heat treatment
20                       of the femoral head and the acetabular cup3;
21
22
     1
      Langton DJ, Jameson SS, Joyce TJ, Hallab NJ, Natu S, Nargol AV, Early failure of metal-
23
     on-metal bearings in hip resurfacing and large-diameter total hip replacement: A
24   consequence of excess wear. J. Bone Join Surg [Br]. 2010 Jan; 92(1):38-46.
25   2
       See generally Meftah, Morteza; Nicolaou, Nicos; Rodriguez, Jose A, Metal allergy
26   response to femoral head-neck corrosion after total hip replacement. Current Orthopaedic
     Practice, September/October 2010, Vol. 21, Issue 5, pp. 530-533.
27
     3
       Kinbrwn A, Unsworth A, The wear of high-carbon metal-on-metal bearings after
28   different heat treatments. Proc Ins Mech Eng H 2008; 222:887-95.

                                               47
     Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 48 of 54




 1             (h)   Defendant committed manufacturing errors, including, but not limited
 2                   to, component size tolerances out of specification and not within
 3                   acceptable industry standards;
 4             (i)   Defendant, in advertising, marketing, labeling, promoting, packaging,
 5                   and selling the metal-on-metal Conserve®–Dynasty®–Profemur® Hip
 6                   System negligently misrepresented material facts regarding its safety,
 7                   efficacy and fitness for human use by claiming that the metal-on-
 8                   metal Conserve®–Dynasty®–Profemur® Hip System was fit for its
 9                   intended purpose when, in fact, it was not;
10             (j)   Defendant, in advertising, marketing, labeling, promoting, packaging,
11                   and selling the metal-on-metal Conserve®– Dynasty®–Profemur® Hip
12                   System, negligently misrepresented, and omitted, material facts
13                   regarding its safety, efficacy, and fitness for human use by claiming
14                   that the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
15                   was adequately and reliably tested when, in fact, it had not;
16             (k)   Defendant, in advertising, marketing, labeling, promoting, packaging,
17                   and selling the metal-on-metal Conserve®–Dynasty®–Profemur® Hip
18                   System, negligently misrepresented, and omitted, material facts
19                   regarding its safety, efficacy, and fitness for human use by claiming
20                   that the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
21                   was safe and effective and was appropriate for use by human beings
22                   when, in fact, it was not;
23             (l)   Defendant, in advertising, marketing, labeling, promoting, packaging,
24                   and selling the metal-on-metal Conserve®–Dynasty®–Profemur® Hip
25                   System, negligently misrepresented, and omitted, material facts
26                   regarding its safety, efficacy, and fitness for human use by claiming
27                   the risk of serious adverse events and/or effects from the metal-on-
28

                                             48
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 49 of 54




 1                       metal Conserve®–Dynasty®–Profemur® Hip System was comparable
 2                       to that of other hip replacement systems when, in fact, it was not; and,
 3                (m)    Defendant, in advertising, marketing, labeling, promoting, packaging,
 4                       and selling the metal-on-metal Conserve®–Dynasty®–Profemur® Hip
 5                       System, negligently misrepresented, and omitted, material facts
 6                       regarding its safety, efficacy, and fitness for human use by claiming
 7                       that the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System
 8                       had not caused or contributed to serious adverse events and/or effects
 9                       requiring the premature explants of the device when, in fact, it had.
10         253.   Defendant knew or had reason to know that Plaintiff was a member of the
11   general public for whose use the metal-on-metal Conserve®–Dynasty®–Profemur® Hip
12   System was placed into interstate commerce, and who would be likely to use the metal-on-
13   metal Conserve®–Dynasty®–Profemur® Hip System in a manner described in this
14   Complaint.
15         254.   Defendant knew or reasonably should have known of the said product
16   defects, inadequate or improper warnings and dangers associated with the manner and
17   circumstances of Plaintiff’s foreseeable use of the metal-on-metal Conserve®–Dynasty®–
18   Profemur® Hip System, which would not be obvious to the general public.
19         255.   As a direct and proximate result of one or more of the foregoing wrongful
20   acts or omissions by Defendant, the metal-on-metal Conserve®–Dynasty®–Profemur® Hip
21   System caused Plaintiff to suffer and sustain injuries of a severe and permanent nature,
22   severe emotional distress, mental anguish, economic losses and other damages. Plaintiff
23   Lawrence E. Meyers has expended and may expend money in the future for medical bills
24   and expenses.
25         256.   As a direct and proximate result of Defendant’s wrongful conduct, Plaintiff
26   Dawn Burstyn Meyers sustained and will continue to sustain the loss of consortium of her
27   husband, Lawrence E. Meyers.
28

                                                49
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 50 of 54




 1          257.   Plaintiffs are entitled to recover compensatory damages against Defendant
 2   for negligence in an amount to be proven at trial, together with costs of this action.
 3                   COUNT III – NEGLIGENT MISREPRESENTATION
 4          258.   Plaintiffs incorporate by reference all foregoing paragraphs of this Complaint
 5   as if fully set forth herein and further allege as follows.
 6          259.   To prove negligent misrepresentation, Plaintiff must prove the following
 7   elements: (a) Defendant’s negligent supply of false information to a foreseeable person,
 8   known or unknown; (b) such person’s reasonable reliance upon that false information; and
 9   (c) economic injury proximately resulting from such reliance.
10          260.   At all times material hereto, Defendant misrepresented that the metal-on-
11   metal Conserve®–Dynasty®–Profemur® Hip System in question was safe for its intended
12   use.
13          261.   Defendant knew or should have known of the use for which the metal-on-
14   metal Conserve®–Dynasty®–Profemur® Hip System was intended and the serious risks and
15   dangers associated with such use of the metal-on-metal Conserve®–Dynasty®–Profemur®
16   Hip System.
17          262.   Defendant owed a duty to treating physicians and to the ultimate end-users
18   of the metal-on-metal Conserve®–Dynasty®–Profemur® Hip System, including Plaintiff
19   Lawrence E. Meyers, to accurately, truthfully and sufficiently represent the risks of the
20   metal-on-metal Conserve®–Dynasty®–Profemur® Hip System.
21          263.   Defendant breached its foregoing duty by misrepresenting and/or failing to
22   adequately warn Plaintiff Lawrence E. Meyers’ surgeon, the medical community, Plaintiff
23   Lawrence E. Meyers, and the public about the risks of the metal-on-metal Conserve®–
24   Dynasty®–Profemur® Hip System, which Defendant knew or in the exercise of reasonable
25   diligence should have known. These risks include, but are not limited to, the failure rates,
26   neck fracture rates, the history of failures by fracture of the modular necks, the emission of
27   metal debris, and the likelihood of painful and debilitating revision surgery.
28

                                                   50
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 51 of 54




 1          264.   Furthermore, prior to implantation, Plaintiff Lawrence E. Meyers received
 2   representations from his surgeon with respect to the devices at issue in this litigation.
 3   Specifically, Lawrence E. Meyers was advised by Dr. Theodore P. Firestone, orthopedic
 4   surgeon, that the devices at issue were (1) appropriate for him; (2) would permit him to
 5   return to an active lifestyle; and (3) would likely last approximately 20 to 25 years
 6   following implantation, if not longer.
 7          265.   Upon information and belief, the representations received by Plaintiff
 8   Lawrence E. Meyers from Dr. Firestone, as described in the above paragraph, were based
 9   on representations that Dr. Firestone received from Defendant, as discussed in detail
10   throughout this Complaint.
11          266.   Plaintiff Lawrence E. Meyers reasonably relied on the representations
12   identified above, and discussed in detail herein, in proceeding with implantation of the
13   devices at issue in 2007 and 2008.
14          267.   Upon information and belief, Dr. Firestone relied on Defendant’s
15   representations discussed herein, including that the devices at issue would permit a patient
16   to return to an active lifestyle, in deciding to implant Plaintiff Lawrence E. Meyers with
17   the devices at issue.
18          268.   The representations made by Defendant to Plaintiff, through Plaintiff’s
19   surgeon, were inaccurate, insufficient, misleading, and false.
20          269.   As a direct and proximate result of Defendant’s wrongful conduct, Plaintiff
21   Lawrence E. Meyers sustained and will continue to sustain severe physical injuries, severe
22   emotional distress, mental anguish, economic losses, and other damages. Plaintiff
23   Lawrence E. Meyers has expended and may expend money in the future for medical bills
24   and expenses.
25          270.   As a direct and proximate result of Defendant’s wrongful conduct, Plaintiff
26   Dawn Burstyn Meyers sustained and will continue to sustain the loss of consortium of her
27   husband, Lawrence E. Meyers.
28

                                                 51
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 52 of 54




 1          271.    Plaintiffs are entitled to recover compensatory damages for the negligent
 2   misrepresentations made by Defendant in an amount to be proven at trial, together with
 3   costs of this action.
 4                                             DAMAGES
 5          272.    Plaintiffs hereby incorporate by reference, as if fully set forth herein, each
 6   and every allegation set forth in the preceding paragraphs and for their damages for each
 7   cause of action further allege as follows.
 8          273.    As a direct and proximate result of the failure of the Wright Medical metal-
 9   on-metal Conserve®–Dynasty®–Profemur® Hip System implanted in Plaintiff Lawrence E.
10   Meyers, and the conduct, actions, inactions and omissions of Defendant, Plaintiff Lawrence
11   E. Meyers has sustained injuries and damages including, but not limited to:
12                  a.       serious and permanent physical injuries to bone, muscle,
13                           tendons, tissues and nerves in his righ hip, and pelvis;
14                  b.       undergoing revision surgery to remove and replace the hip
15                           components and repair the damage that the metal-on-metal
16                           Conserve®–Dynasty®–Profemur® Hip System failure caused;
17                  c.       past and future pain, suffering, and anguish, both in mind and
18                           in body;
19                  d.       physical disability, past and future;
20                  e.       physical impairment, including permanent impairment;
21                  f.       disfigurement;
22                  g.       loss of enjoyment of life;
23                  h.       medical bills and treatment associated with the replacement
24                           surgery, therapy, and recovery therefrom;
25                  i.       future medical bills and expenses; and,
26                  j.       attorney fees and the costs and expenses of litigation as may be
27                           permitted by statute.
28

                                                     52
      Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 53 of 54




 1          274.   As a direct and proximate result of Defendant’s wrongful conduct, Plaintiff
 2   Dawn Burstyn-Meyers sustained and will continue to sustain the loss of consortium of her
 3   husband, Lawrence E. Meyers.
 4                                            Punitive Damages
 5          275.   Plaintiffs hereby incorporate by reference all foregoing paragraphs of this
 6   Complaint as if fully set forth herein and further allege as follows.
 7          276.   The acts of Defendant were attended by circumstances that they acted with
 8   an evil mind, to wit: of malice, or willful and wanton conduct, and/or in reckless disregard
 9   of the consequences from which malice may be inferred and showed a total disregard for
10   human life and human suffering or they consciously pursued a course of conduct knowing
11   that it created a substantial risk of significant harm to others.
12          277.   The willful and wanton conduct of Defendant was conduct purposefully
13   committed which Defendant must have realized as dangerous, done heedlessly and
14   recklessly, without regard to consequences, or of the rights and safety of others, particularly
15   Plaintiff Lawrence E. Meyers.
16          278.   Defendant, when it had the opportunity to do so, repeatedly failed to correct
17   a known dangerous condition regarding the metal-on-metal Conserve®–Dynasty®–
18   Profemur® Hip System.
19          279.   Defendant acted willfully, wantonly, and/or recklessly, and in conscious
20   disregard of Plaintiff’s rights, and in reckless disregard of patient safety. Plaintiffs are
21   therefore entitled to an award of punitive and exemplary damages.
22
23
24
25                                        PRAYER FOR RELIEF
26          WHEREFORE, Plaintiffs Lawrence E. Meyers and Dawn Burstyn-Meyers pray for
27   judgment in their favor and an award of damages against Defendant Wright Medical
28   technology, Inc., as follows:

                                                   53
     Case 2:21-cv-01232-DWL Document 1 Filed 07/14/21 Page 54 of 54




 1       (a)    special damages, to include past and future medical and incidental expenses,
 2              according to proof;
 3       (b)    past and future general damages, to include pain and suffering,
 4              inconvenience, emotional distress, and mental anguish, according to proof;
 5       (c)    damages for past and future physical impairment;
 6       (d)    damages for permanent impairment;
 7       (e)    loss of consortium of Dawn Burstyn-Meyers;
 8       (f)    exemplary and punitive damages in an amount to be determined at trial;
 9       (g)    pre-judgment (as to special damages actually incurred) and post-judgment
10              interest;
11       (h)    the costs of this action;
12       (i)    reasonable attorney fees as may be allowed by law; and,
13       (i)    for any and all such other and further legal and equitable relief as the Court
14              deems necessary, just, equitable and proper.
15                                  JURY TRIAL DEMANDED
16       PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO
17   TRIABLE.
18       Respectfully submitted this 14th day of July, 2021.
19
                                            s/ Steve H. Patience
20                                          Steve H. Patience, SBN 009537
21                                          Skousen, Gulbrandsen & Patience, PLC
                                            414 East Southern Avenue
22                                          Mesa, AZ 85204-4922
                                            Telephone: 480-833-8800
23
                                            shp@sgplaw.com
24
                                            George E. McLaughlin (PHV forthcoming)
25
                                            McLaughlin Law Firm, P.C.
26                                          1890 Gaylord Street
                                            Denver, CO 80206-1211
27                                          Telephone: 720-420-9800
28                                          gem@mcllf.com


                                              54
